United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1053
Issued: November 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant timely appealed the February 25, 2009 merit decision of the
Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
On September 26, 2006 appellant, then a 53-year-old modified mail handler, filed a claim
for injuries to her back, legs and knees, which reportedly arose on or about May 5, 2006.1 She
1

Appellant has an accepted claim for left foot osteoarthritis, which arose on or about August 8, 2001.
Additionally, the Office had previously accepted a December 10, 1996 left foot bunion (hallux valgus-acquired).
The current claim was originally filed as a recurrence of appellant’s 1996 injury. However, based on appellant’s
description of the alleged cause of her injury, the Office advised that her claim would be treated as a new
occupational disease claim.

attributed her condition to her then-current duties as a flat sorting machine operator.2 Appellant,
however, did not initially submit any medical evidence in support of her claim. In a decision
dated January 22, 2007, the Office denied her occupational disease claim.
The same day the claim was denied, the Office received a November 8, 2005 return to
work certificate from appellant’s podiatrist, Dr. Frank A. Ognibene. Although Dr. Ognibene did
not provide a specific diagnosis, he indicated that appellant was excused from work during the
period October 24 to November 8, 2005. He also noted that appellant was able to perform lightduty work beginning November 9, 2005, with limited walking and standing.
On January 29, 2007 appellant requested a review of the written record. By decision
dated May 7, 2007, the Office hearing representative affirmed the January 22, 2007 Office
decision.
On November 11, 2007 appellant requested reconsideration. She submitted, among other
things, several reports from Dr. F. Oliver Hardy, a family practitioner and general surgeon. In a
January 27, 2007 report, Dr. Hardy diagnosed patella-femoral dysfunction and lower back pain.
Appellant reported that while lifting trays of magazines weighing 15 pounds or more she
experienced severe pain in her back and right knee, particularly with ambulation while carrying
the trays. In an addendum, Dr. Hardy reported that she initially sustained an injury on her job
when she was hit from the rear with a forklift and her right knee also hit a lowboy. He
recommended physical therapy for appellant’s back and right knee.
In a February 9, 2007 letter to the Office, Dr. Hardy indicated that appellant continued to
have pain and discomfort and that physical therapy and a transcutaneous electrical nerve
stimulation unit was recommended.
Dr. Hardy reexamined appellant on February 10, 2007 and reported that she had been
attending physical therapy for her lower back and right knee patella-femoral dysfunction.
Despite ongoing therapy, appellant continued to experience pain and discomfort in her knee and
lumbosacral spine. Dr. Hardy diagnosed right patella-femoral dysfunction, lower back pain,
hypertension, hypertensive cardiovascular disease, hyperlipidemia, chronic sinusitis and seasonal
allergy. He recommended continued physical therapy and magnetic resonance imaging (MRI)
scans for the knee and lumbosacral spine.
A February 21, 2007 right knee MRI scan revealed mild knee joint effusion,
osteoarthritis, a horizontal medial meniscal tear, chondromalacia patellae and a Baker’s cyst.
In an August 7, 2007 report, Dr. Hardy diagnosed a number of conditions, including
hypertension, hypertensive cardiovascular disease, hyperlipidemia, reflux esophagitis, gastritis,
history of on-the-job injury with low back pain, status post hallux valgus surgery of the left toe,
and osteoarthritis of the foot.
Appellant also submitted December 3, 2007 physical therapy treatment records for right
knee and low back pain.

2

Appellant explained that lifting and moving 25-pound trays of mail on and off conveyor lines on a daily basis
caused stress and strain on her lower back and right knee, which resulted in excruciating pain.

2

The Office did not respond to appellant’s November 11, 2007 request for reconsideration,
and, therefore, she filed a second request dated December 3, 2008.
In a February 25, 2009 decision, the Office denied modification of the hearing
representative’s May 7, 2007 decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.5
ANALYSIS
Appellant’s claim for an employment-related low back and right knee injury is not
supported by the medical evidence of record. First, Dr. Ognibene’s November 8, 2005 back to
work certificate is unrelated to the current claim for a low back and right knee injury. His
November 8, 2005 note predated the claimed low back and right knee injuries by six months and
did not include a diagnosis. Second, the February 21, 2007 right knee MRI scan is primarily a
diagnostic tool. The MRI scan did not address what, if any, relationship existed between
appellant’s employment duties and the numerous right knee abnormalities the scan revealed.
Third, the December 3, 2007 physical therapy records do not constitute competent medical
opinion evidence.6 Lastly, the several reports authored by Dr. Hardy do not specifically relate
appellant’s flat sorting machine duties to her low back and right knee complaints. His
January 27, 2007 report was the only one to mention appellant’s complaints of right knee and
back pain while working with 15-pound trays of magazines. However, even in that particular
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2009); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
5

Victor J. Woodhams, supra note 4.

6

A physical therapist is not considered a “physician,” as that term is defined under 5 U.S.C. § 8101(2). See, e.g.,
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

3

report, Dr. Hardy did not specifically attribute appellant’s low back and right knee complaints to
her then-current employment duties.7 Based on the evidence of record, the Board finds that
appellant failed to establish that her claimed low back and right knee conditions are employment
related. Appellant notes in her appeal that she has had difficulty obtaining medical evidence
from her physician on a timely basis. Under the statute, however, appellant has the burden of
establishing her claim.
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Dr. Hardy’s addendum to the January 27, 2007 report indicated that appellant initially sustained an on-the-job
injury when she was hit from behind with a forklift and her right knee also hit a lowboy. However, he did not
identify the date of this particular injury.

4

